Name: Commission Regulation (EC) NoÃ 1679/2006 of 14 November 2006 amending and correcting Regulation (EC) NoÃ 1973/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  agricultural policy;  cooperation policy;  cultivation of agricultural land;  economic policy;  farming systems
 Date Published: nan

 15.11.2006 EN Official Journal of the European Union L 314/7 COMMISSION REGULATION (EC) No 1679/2006 of 14 November 2006 amending and correcting Regulation (EC) No 1973/2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c) thereof, Whereas: (1) Article 79 of Regulation (EC) No 1782/2003 establishes specific aid for rice, granted to farmers producing rice falling within CN code 1006 10 under the conditions laid down in Chapter 3 of Title IV of that Regulation. (2) Article 12 of Commission Regulation (EC) No 1973/2004 (2) states that, to be eligible for the crop-specific payment for rice, the declared area must be sown once a year. However, in the case of French Guiana, provision is made for two sowing cycles per year and the aid is granted on the basis of the average of the areas sown for each of the two sowing cycles. (3) The French authorities intend to redefine the rice production system in French Guiana and reduce production to a single sowing cycle per hectare per year. This new production system would enable the producers concerned to make systematic use of the maintained set-aside, which would largely solve the problem of weeds and free up time needed for levelling. This would lead in particular to water savings and less use of plant protection products. This system would also permit better management of working time and equipment, resulting in lower overall operating costs for the activity. In order to implement this new production system, the means of calculating the specific aid for rice in French Guiana should be adapted, ensuring that the aid is calculated on the basis of a single sowing cycle per year, to be carried out on the latter of the two previously established dates, in other words on 30 June preceding the harvest in question at the latest. (4) Given that France and Spain have since 2006 applied the single payment scheme and the option provided for in Article 66(a) of Regulation (EC) No 1782/2003, in accordance with the fourth subparagraph of Article 101 of that Regulation, the base areas of the Member States indicated in Annex IV to Regulation (EC) No 1973/2004 must be reduced by the number of hectares corresponding to the compulsory set-aside entitlements. For clarification purposes, entries relating to Member States or regions of Member States where area payments for arable crops no longer apply after 1 January 2006 should be removed from this Annex, while the base areas of Malta and Slovenia which apply area payments for arable crops should be added to it in accordance with Annex XIb to Regulation (EC) No 1782/2003. (5) The amendment of Article 131(2)(a) of Regulation (EC) No 1973/2004 introduced by Regulation (EC) No 1250/2006 did not take account of the time limit for the submission of applications established by the second subparagraph of Article 121(1) of Regulation (EC) No 1973/2004. This oversight should be corrected. Given this time limit, the deadline for the Member States to communicate the number of bovine animals other than calves in respect of which a slaughter premium has been applied for should be fixed for after 28 February. (6) There were errors in Article 106(2) and in Annexes VI, XI, XII and XVIII to Regulation (EC) No 1973/2004, as amended by Regulation (EC) No 1250/2006. (7) Given that in the case of the area payments for arable crops laid down in Article 100 of Regulation (EC) No 1782/2003 the overall area determined used to calculate the coefficient of reduction and any definitive rate of overrun must be notified to the Commission by 15 November at the latest, and taking account of the base areas listed in Annex IV to Regulation (EC) No 1973/2004, Annex IV, as amended by this Regulation, should apply from 1 November 2006. (8) Regulation (EC) No 1973/2004 should therefore be amended and corrected accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1973/2004 is hereby amended as follows: 1. Article 12 is replaced by the following: Article 12 Dates for sowings To be eligible for the crop-specific payment for rice, the declared area shall be sown at the latest: (a) on 30 June preceding the harvest in question, for Spain, Portugal and French Guiana; (b) on 31 May for the other producing Member States, including mainland France, referred to in Article 80(2) of Regulation (EC) No 1782/2003.. 2. Article 14(2) is deleted. 3. Article 131(2)(a) is replaced by the following: (a) annually for information relating to the previous year: (i) by 1 February at the latest, the number of cows in respect of which the suckler cow premium has been applied for, broken down according to the schemes referred to in Article 125(2)(a) and (b) of Regulation (EC) No 1782/2003; (ii) by 1 March at the latest, the number of bovine animals other than calves in respect of which the slaughter premium has been applied for and indicating whether the animals were slaughtered or exported;. 4. Annex IV is replaced by the text set out in Annex I to this Regulation. Article 2 Regulation (EC) No 1973/2004 is hereby amended as follows: 1. In the introductory sentence of Article 106(2), Part 3 of Annex XVIII is replaced by Part 7 of Annex XVIII. 2. In Annex VI, the footnote is replaced by the following: (*) Base area as referred to in Annex IV.. 3. In Annex XI, the first line of the title is replaced by the following: referred to in Article 3(1)(a)(iii). 4. In Annex XII, the first line of the title is replaced by the following: referred to in Article 3(1)(e)(iv). 5. Annex XVIII is replaced by the text contained in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Points 1 and 2 of Article 1 shall apply from 1 January 2007. Point 4 of Article 1 shall apply from 1 November 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 1156/2006 (OJ L 208, 29.7.2006, p. 3). (2) OJ L 345, 20.11.2004, p. 1. Regulation as last amended by Regulation (EC) No 1250/2006 (OJ L 227, 19.8.2006, p. 23). ANNEX I ANNEX IV referred to in Articles 54(3) and 59(1) and referred to in Article 3(1)(a)(i), (c)(i) and (e)(i) BASE AREAS (ha) Region All crops of which maize of which silage grass SPAIN RegadÃ ­o 1 318 170 379 325 Secano 7 256 618 FRANCE Total 12 399 382 Base area for maize 561 320 (1) Irrigated base area 1 094 138 (1) MALTA 4 565 (2) PORTUGAL Azores 9 700 Madeira  RegadÃ ­o 310 290  Other 300 SLOVENIA 125 171 (2) (1) Including 256 816 ha irrigated maize. (2) In accordance with Article XIb of Regulation (EC) No 1782/2003. ANNEX II ANNEX XVIII referred to in Articles 106(2) and 131 BEEF AND VEAL PAYMENTS CLAIMED YEAR: ¦ MEMBER STATE: ¦ 1. SPECIAL PREMIUM Number of animals Deadline for submission Ref Information required General scheme Slaughter scheme Single age bracket or first age bracket Second age bracket Both age brackets together Bulls Steers Steers Steers Article 131 (4)(a) 1 February 1.2 Number of animals applied for (full year) Article 131 (4)(b)(i) 31 July 1.3 Number of animals accepted (full year) Article 131 (4)(b)(ii) 31 July 1.4 Number of animals not accepted on account of the application of the ceiling Number of producers Deadline for submission Ref Information required General scheme Slaughter scheme Single age bracket or first age bracket Second age bracket Both age brackets together Both age brackets together only Article 131 (4)(b)(i) 31 July 1.5 Number of producers granted premium 2. DESEASONALISATION PREMIUM Deadline for submission Ref Information required Single age bracket or first age bracket Second age bracket Both age brackets together Article 131(6)(a) 1 February 2.3 Number of animals accepted 2.4 Number of producers 3. SUCKLER COW PREMIUM Deadline for submission Ref Information required Pure suckler herds Mixed herds Article 131(2)(a)(i) 1 February 3.2 Number of animals applied for (full year) Article 131 (2)(b)(i) Article 131 (6)(b)(ii) 31 July 3.3 Number of cows accepted (full year) 3.4 Number of heifers accepted (full year) 3.5 Number of producers granted premium (full year) Amount per head Article 131 (2)(b)(iii) 31 July 3.6 National premium Article 131 (2)(b)(ii) 31 July 3.7 Number of animals not accepted on account of the application of the national ceiling for heifers 4. EXTENSIFICATION PAYMENT 4.1. Application of the single stocking density (First subparagraph of Article 132(2) of Regulation (EC) No 1782/2003) Deadline for submission Ref Information required Special premium Suckler cow premium Dairy cows Total Article 131 (6)(b)(i) Article 131 (6)(b)(ii) Article 131 (6)(b)(iii) 31 July 4.1.1 Number of animals accepted 4.1.2 Number of producers granted payments 4.2. Application of the two stocking densities (second subparagraph of Article 132(2) of Regulation (EC) No 1782/2003) Deadline for submission Ref Information required Special premium Suckler cow premium Dairy cows Total 1.4-1.8 < 1.4 1.4-1.8 < 1.4 1.4-1.8 < 1.4 1.4-1.8 < 1.4 Article 131 (6)(b)(i) Article 131 (6)(b)(ii) Article 131 (6)(b)(iii) 31 July 4.2.1 Number of animals accepted 4.2.2 Number of producers granted payments 5. PREMIUM EXEMPT THE DENSITY FACTOR Deadline for submission Ref Information required Animals Producers Article 131 (6)(b)(iv) 31 July 5 Number of animals and producers in respect of which the premium exempt from the application of the density factor was granted 6. SLAUGHTER PREMIUM Number of animals Deadline for submission Ref Information required Slaughter Export Adults Calves Adults Calves Article 131 (1)(a) Article 131 (2)(a)(ii) Article 131(3)(a) 1 March 6.2 Number of animals applied for (full year) Article 131 (1)(b)(i) Article 131(2)(b)(iv) Article 131(3)(b)(i) 31 July 6.3 Number of animals accepted (full year) Article 131 (1)(b)(ii) Article 131(2)(b)(v) Article 131 (3)(b)(ii) 31 July 6.4 Number of animals not accepted on account of the application of the ceiling Number of producers Deadline for submission Ref Information required Slaughter Export Adults Calves Adults Calves Article 131 (1)(b)(i) Article 131(2)(b)(iv) Article 131(3)(b)(i) 31 July 6.5 Number of producers granted premium 7. SUCKLER COW QUOTA Deadline for submission Ref Balance of rights at start of year Rights ceded to national reserve arising from Rights obtained from national reserve Balance of rights at end of year (a) Transfers without holding (b) Insufficient use Article 106(3) 31 July 7.2